Name: Commission Regulation (EU) NoÃ 7/2013 of 8Ã January 2013 amending Regulation (EU) NoÃ 748/2012 laying down Implementing Rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  transport policy;  environmental policy;  mechanical engineering
 Date Published: nan

 9.1.2013 EN Official Journal of the European Union L 4/36 COMMISSION REGULATION (EU) No 7/2013 of 8 January 2013 amending Regulation (EU) No 748/2012 laying down Implementing Rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 6(2) thereof, Whereas: (1) Article 6(1) of Regulation (EC) No 216/2008 requires products, parts and appliances to comply with the environmental protection requirements of Annex 16 to the Convention on International Civil Aviation (hereinafter the Chicago Convention) as applicable on 20 November 2008 for Volumes I and II, except for its Appendices. (2) The Chicago Convention and its annexes have been amended since the adoption of Regulation (EC) No 216/2008. (3) Commission Regulation (EU) No 748/2012 (2) should therefore be amended accordingly. (4) The measures provided for in this Regulation are based on the Opinion issued by the Agency in accordance with Article 17(2)(b) and Article 19(1) of Regulation (EC) No 216/2008. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Annex I (Part 21) to Regulation (EU) No 748/2012 is amended as follows: (1) Point 21A.4(a) to subpart A of section A is replaced by the following: (a) The satisfactory coordination of design and production required by 21A.122, 21A.130(b)(3) and (4), 21A.133 and 21A.165(c)(2) and (3) as appropriate, and; (2) Point 21A.130(b) to subpart F of section A is replaced by the following: (b) A statement of conformity shall include: 1. For each product, part or appliance a statement that the product or appliance, conforms to the approved design data and is in condition for safe operation; and 2. For each aircraft, a statement that the aircraft has been ground and flight checked in accordance with 21A.127(a); and 3. For each engine, or variable pitch propeller, a statement that the engine or propeller has been subjected by the manufacturer to a final functional test in accordance with 21A.128; and 4. Additionally, in the case of engines, a statement that the completed engine is in compliance with the applicable emissions requirements on the date of manufacture of the engine.; (3) In point 21A.165(c) to subpart G of section A, points 2 and 3 are replaced by the following: 2. Determine that other products, parts or appliances are complete and conform to the approved design data and are in a condition for safe operation before issuing an EASA Form 1 to certify conformity to approved design data and condition for safe operation; 3. Additionally, in the case of engines, determine that the completed engine is in compliance with the applicable emissions requirements on the date of manufacture of the engine; 4. Determine that other products, parts or appliances conform to the applicable data before issuing an EASA Form 1 as a conformity certificate. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 224, 21.8.2012, p. 1.